 


114 HR 5372 IH: United States Digital Service Act
U.S. House of Representatives
2016-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5372 
IN THE HOUSE OF REPRESENTATIVES 
 
May 27, 2016 
Ms. DelBene (for herself, Mr. Polis, Mr. Kind, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To provide for the continuation of the United States Digital Service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States Digital Service Act.  2.Continuation of United States Digital ServiceThe President shall continue to operate, for fiscal years 2017 through 2026, the United States Digital Service, as such program operated using funds made available under the Information Technology Oversight and Reform account in division E of the Consolidated Appropriations Act, 2016 (Public Law 114–113).  
 
